Case: 4:21-cv-01053-JCH Doc. #: 1-1 Filed: 08/23/21 Page: 1 of 9 PageID #: 7




                 EXHIBIT 1
                                                                               Electronically Filed - City of St. Louis - May 11, 2021 - 11:32 AM
Case: 4:21-cv-01053-JCH Doc. #: 1-1 Filed: 08/23/21 Page: 2 of 9 PageID #: 8
                                                              2122-CC00894
                                                                               Electronically Filed - City of St. Louis - May 11, 2021 - 11:32 AM
Case: 4:21-cv-01053-JCH Doc. #: 1-1 Filed: 08/23/21 Page: 3 of 9 PageID #: 9
                                                                                Electronically Filed - City of St. Louis - May 11, 2021 - 11:32 AM
Case: 4:21-cv-01053-JCH Doc. #: 1-1 Filed: 08/23/21 Page: 4 of 9 PageID #: 10
                                                                                Electronically Filed - City of St. Louis - May 11, 2021 - 11:32 AM
Case: 4:21-cv-01053-JCH Doc. #: 1-1 Filed: 08/23/21 Page: 5 of 9 PageID #: 11
                                                                                Electronically Filed - City of St. Louis - May 11, 2021 - 11:32 AM
Case: 4:21-cv-01053-JCH Doc. #: 1-1 Filed: 08/23/21 Page: 6 of 9 PageID #: 12
                                                                                Electronically Filed - City of St. Louis - May 11, 2021 - 11:32 AM
Case: 4:21-cv-01053-JCH Doc. #: 1-1 Filed: 08/23/21 Page: 7 of 9 PageID #: 13
                                                                                Electronically Filed - City of St. Louis - May 11, 2021 - 11:32 AM
Case: 4:21-cv-01053-JCH Doc. #: 1-1 Filed: 08/23/21 Page: 8 of 9 PageID #: 14
                                                                                Electronically Filed - City of St. Louis - May 11, 2021 - 11:32 AM
Case: 4:21-cv-01053-JCH Doc. #: 1-1 Filed: 08/23/21 Page: 9 of 9 PageID #: 15
